DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species 2 in the reply filed on 9/27/21 is acknowledged.
Claims 11-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/27/21.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first separation device” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 2 recites, “cycle time is defined as the time taken for the slowest ion in a given population, group or cluster of ions to travel through, and exit a separation device if all of the ions in said population, group or cluster of ions are introduced into the separation device at substantially the same time.” While this definition is clear enough in the context of an ion mobility separator, it is unclear how it would apply to a mass filter. In particular, it is unclear how one identifies the “slowest ion” in a mass filter, where some ions never pass through because they impact an electrode, i.e., the filtering effect of the mass filter. As such, the slowest ion in the context of a mass filter is indefinite. The claims at issue will be examined as best understood in light of the specification. 
Claim 3 recites, “a cycle time of said first separation device is at least 10, 20, 30, 40, 50 or 100 times greater than a cycle time of said drift tube.” It is unclear how to 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2015/136264 [Giles].

Regarding Claim 15:
Giles teaches an apparatus comprising: 
a first separation device arranged and configured to separate a first population of ions according to a first physico-chemical property (Fig. 4 (IMS 1)); 
a drift tube arranged and configured to separate one or more groups of ions emerging from said first separation device (Fig. 4 (IMS 2)), and such that, in use, multiple groups of ions 
a control system arranged and configured to sample each group of ions (para 53) to determine the collision cross section of ions in each group of ions (para 62) by: (i) determining the mobility of ions in each group of ions by measuring their drift time through said drift tube (paras 9, 26-27); and (ii) determining the collision cross section of said ions in each group of ions using said determined mobility (para 103).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1-2, 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0251712 A1 [Sanders] in view of Giles.

Regarding Claim 1:
Sanders teaches a method comprising: 
separating a first population of ions according to a first physico-chemical property in a first separation device (Claim 6b); and 
separating one or more groups of ions emerging from said first separation device in a drift tube and sampling each group of ions using said drift tube (Claim 6c), wherein each group of ions corresponds to a range of said first physico-chemical property (the range of first properties is the m/z selected by the filter); 
wherein said drift tube is configured such that multiple groups of ions in said first population of ions can be sampled by said drift tube in a single cycle of separation of said first separation device (para 44-the measuring cell is configured to separate any ions selected by the filter) , and 
the step of sampling each group of ions comprises: 
determining the mobility of ions in each group of ions by measuring their drift time through said drift tube (para 44, Claim 6c, 7).
Sanders fails to specify determining the collision cross section of said ions in each group of ions using said determined mobility. 

Giles teaches that a collision cross section (CCS) of an ion can be determined using determined ion mobility (paras 103-104). It would have been obvious to one of ordinary skill in the art before the effective time of filing to make the CCS determination of Giles using the ion mobilities determined by Sanders. One would have been motivated to do so since this would allow one to identify analytes.

Regarding Claim 2:
The modified invention of claim 1 teaches the method as claimed in claim 1, wherein said drift tube operates at a fast cycle time relative to said first separation device (Sanders para 55- 10-25 milliseconds would be considered a fast cycle time), wherein cycle time is defined as the time taken for the slowest ion in a given population, group or cluster of ions to travel through, and exit a separation device if all of the ions in said population, group or cluster of ions are introduced into the separation device at substantially the same time.

Regarding Claim 4:
The modified invention of claim 1 teaches the method as claimed in claim 1, wherein said drift tube is configured to separate multiple groups of ions emerging from said first separation device at the same time (Sanders para 44). 

Regarding Claim 5:
Sanders Claim 6b-c). 

Regarding Claim 6:
The modified invention of claim 1 teaches the method as claimed claim 1, wherein said drift tube comprises a plurality of electrodes (Sanders as shown in Figs. 2, 6), and said method further comprises applying a constant DC voltage gradient to said plurality of electrodes to urge ions along said drift tube (Sanders paras 41, 57). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sanders in view of Giles as applied above, and further in view of US 2004/0031920 A1 [Giles II].

Regarding Claim 13:
The modified invention of claim 1 teaches the method as claimed in claim 1, but fails to specify that a voltage drop across said drift tube is less than 50 V, 30 V, 20 V or 10 V. 
Giles II teaches using a low voltage drift tube, wherein a voltage pulse of 10 V is progressively applied to the electrodes of the drift tube (abstract, para 135). It would have been obvious to one of ordinary skill in the art before the effective time of filing to replace the generic drift tube of the modified invention with the transient waveform drift tube of Giles II. One would have been motivated to do so since this would achieve the same separation with a low voltage source (Giles II para 135).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sanders in view of Giles as applied above, and further in view of US 2013/0009053 A1 [Wu].

Regarding Claim 14:
The modified invention of claim 1 teaches the method as claimed in claim 1, but fails to teach that a length of said drift tube is less than 10 cm, 5 cm, 4 cm, 3 cm, 2 cm or 1 cm. 
Wu teaches a drift tube with a length less than 10 cm (para 94). It would have been obvious to one of ordinary skill in the art before the effective time of filing to replace the generic drift tube of the modified invention with the drift tube of Wu. One would have been motivated to do so since this would provide a drift tube of lower weight, power consumption, and cost than is conventional available (Wu para 19). 
Allowable Subject Matter
Claims 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT A STOFFA whose telephone number is (571)270-1782.  The examiner can normally be reached on M-F 0700-2000 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 5712722293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WYATT STOFFA
Primary Examiner
Art Unit 2881



/WYATT A STOFFA/Primary Examiner, Art Unit 2881